Citation Nr: 9918930	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  97-28 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for atypical 
parathyroid adenoma with cystic degeneration, claimed as 
secondary to Agent Orange exposure.

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
February 1980.  This appeal arises from a July 1997 rating 
decision of the Department of Veterans Affairs (VA), St. 
Petersburg, Florida, regional office (RO).  


REMAND

The veteran contends that he has disabilities related to 
exposure to Agent Orange in Vietnam in 1967, and that he was 
treated for peripheral neuropathy during service.  His 
representative has pointed out that the veteran's service 
medical records have not been associated with the file.  The 
RO noted that it had attempted to obtain the records, but 
that they were not available.  The National Personnel Records 
Center (NPRC) had apparently stated that the records may have 
been destroyed in a fire at that facility in 1973.  However, 
as the representative has pointed out, the veteran was on 
active duty until 1980; thus his records would not have been 
at the NPRC in 1973.  VA has an obligation to attempt to 
obtain the service medical records prior to considering the 
veteran's claims for service connection.  As it is not clear 
just what steps the RO has taken to locate the service 
medical records, the Board is of the opinion that the NPRC 
should again be contacted, as well as the service department 
and the VA's Winston-Salem RO, which had jurisdiction over 
previous claims of the veteran, and that all attempts to 
obtain the missing records be fully documented in the claims 
folder.

VA has a duty to assist the veteran in the development of his 
claims.  38 U.S.C.A. § 5107(a) (West 1991).  In view of the 
foregoing, the case is REMANDED to the RO for the following 
development:

The RO must contact the NPRC in St. 
Louis, Missouri, and request that a 
special search be conducted, if necessary 
in order to locate the complete service 
medical records of the veteran from the 
period 1963 to 1980.  If that search is 
unsuccessful, the RO should contact the 
U.S. Army and the VA's Winston-Salem, 
North Carolina RO in an attempt to locate 
the service medical records.  The 
complete service medical records and/or 
documentation of the results of the 
searches from these entities must be 
associated with the claims folder.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claims may now 
be granted.  If not, the veteran should be provided with an 
appropriate supplemental statement of the case and the case 
should be returned to the Board for further appellate 
consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



